Citation Nr: 1100412	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for 
diabetes mellitus, type II, with neuropathy of the lower 
extremities, neuritis, and ischemic heart disease.

2.  Entitlement to a rating greater than 30 percent for 
dermatofibrosarcoma protuberans.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and October 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In September 2004, the RO denied 
entitlement to a rating higher than 30 percent for service-
connected dermatofibrosarcoma protuberans and denied entitlement 
to a TDIU.  In October 2006, the RO granted service connection 
for diabetes mellitus, type II, and assigned a 20 percent 
disability rating, effective October 24, 2005.

In a January 2010 Statement of Accredited Representative in 
Appealed Case, the Veteran's representative listed the issue of 
entitlement to an increased rating for major depression as one of 
the issues on appeal.  He alleged that a notice of disagreement 
was filed with an April 2006 rating decision in December 2006, 
that a statement of the case was issued in December 2007, and 
that a substantive appeal was submitted in February 2008.  
However, the Veteran has not filed a notice of disagreement with 
the April 2006 rating decision that awarded service connection 
for major depression and assigned a 50 percent rating.  His 
statement received in December 2006 did not express 
dissatisfaction or disagreement with the rating assigned for his 
service-connected major depression.  See 38 C.F.R. § 20.201 
(2010).  Moreover, the statement of the case issued in December 
2007 and substantive appeal received in February 2008 did not 
reference this issue.  Thus, the matter of entitlement to a 
higher rating for service-connected major depression is not 
currently on appeal before the Board.




In a May 2005 statement, the Veteran's representative stated that 
a July 2003 rating decision should have assigned a 100 percent 
evaluation for the Veteran's service-connected 
dermatofibrosarcoma protuberans, "as the post-operative 
procedures were done prior to July 22, 2003 and the veteran 
further underwent additional surgical procedures on October 11, 
2002 after the decision was rendered.  The Agency of Original 
Jurisdiction failed to do a mandatory VA examination for this 
condition until September 22, 2004, approximately fourteen months 
after the original decision granting entitlement to service 
connection."  THIS MATTER IS REFERRED TO THE RO FOR 
APPROPRIATE ACTION.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected diabetes mellitus, type II, with 
neuropathy of the lower extremities, neuritis, and ischemic heart 
disease, and a higher rating for his service-connected 
dermatofibrosarcoma protuberans.  He also contends that he is 
unable to secure substantially gainful employment due to his 
service-connected disabilities, which, in addition to those 
listed above, include major depression and left nasal obstruction 
associated with dermatofibrosarcoma protuberans.

At the August 2010 hearing, the Veteran's representative asserted 
that the Veteran's disabilities on appeal had worsened such that 
new examinations were necessary to determine their current 
severity and to obtain an opinion regarding the Veteran's ability 
to maintain employment.  The Veteran's last VA examinations were 
conducted in September 2006 and October 2005, more than four and 
five years ago, respectively.  Accordingly, a remand is warranted 
for current examinations in order to assess the current severity 
of the Veteran's service-connected diabetes mellitus, type II, 
with neuropathy of the lower extremities, neuritis, and ischemic 
heart disease, and dermatofibrosarcoma protuberans.  See 38 
U.S.C.A. § 5103A(d)(1)  (West 2002), (2); 38 C.F.R. § 3.327(a) 
(2010); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, a VA 
examination is needed in order to assess whether the Veteran's 
service-connected disabilities, either singularly or jointly, 
render him unemployable.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).

The Veteran testified that he received treatment for his 
disabilities at the Lakeview and/or Lahey Clinic in Burlington 
and at the Haverhill VA treatment facility.  He had also 
previously reported receiving treatment from the Lowell VA 
treatment facility.  See Statement dated April 26, 2006.  These 
records should be obtained on remand.  

Additionally, the Veteran testified that he was awarded "SSDI" 
benefits as a result of his service-connected diabetes mellitus.  
These records should be obtained on remand.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the Veteran was not 
provided with VCAA notice regarding his claim for an increased 
rating for dermatofibrosarcoma protuberans.  See 38 U.S.C.A. § 
5103(a).  Upon remand, the Veteran should be provided with this 
notice.

Lastly, at the Veteran's August 2010 hearing he asserted that he 
lost his sense of smell secondary to his service-connected skin 
condition.  As entitlement to hyposmia, or loss of smell, was 
denied in an April 2006 rating decision, the issue raised by the 
Veteran is whether new and material evidence has been submitted 
to reopen his previously denied claim seeking entitlement to 
service connection for 



hyposmia.  At the hearing, the Veteran also asserted that he is 
entitled to a higher rating for his service-connected depression.  
Adjudication of these claims could have a substantial effect on 
the veteran's TDIU claim.  Action on TDIU claim must be deferred, 
pending the adjudication of the service connection and increased 
rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
pertaining to the issue of entitlement to a 
rating higher than 30 percent for service-
connected dermatofibrosarcoma protuberans.  
See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 
3.159(b).

2.  After complying with the duties to notify 
and assist, adjudicate the Veteran's claims 
for an increased rating for service-connected 
major depression and whether new and material 
evidence has been presented to reopen a claim 
for service connection for hyposmia.  The 
Veteran should be notified of these decisions 
and of his appellate rights.

3.  Make arrangements to obtain the Veteran's 
treatment records from the Haverhill and 
Lowell VA treatment facilities, dated from 
2003 to present.

4.  Make arrangements to obtain the Veteran's 
treatment records from the Lahey and/or 
Lakeview Clinic, dated from 2003 to present.



5.  Make arrangements to obtain from the 
Social Security Administration (SSA) copies of 
all the documents or evidentiary material that 
were used in considering the veteran's claim 
for disability and/or SSDI benefits.

6.  Thereafter, schedule the Veteran for an 
appropriate VA examination to assess the 
current severity of his service-connected 
dermatofibrosarcoma protuberans.  The claims 
file and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  Any indicated 
tests and studies are to be conducted.  

The examiner should identify all residuals of 
dermatofibrosarcoma protuberans, including 
scars.  Specifically, the examiner should 
state whether any scars are painful upon 
examination and whether they result in any 
limitation of function or disfigurement.  The 
size (width and length) of the scars should be 
measured.

The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.

7.  Schedule the Veteran for appropriate VA 
examination(s) to assess the current severity 
of his service-connected diabetes mellitus, 
type II, with neuropathy of the lower 
extremities, neuritis, and ischemic heart 
disease, as well as any other associated 
complications. 

The claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report. 
 
The examiner should identify all residuals 
attributable to the Veteran's service-
connected diabetes mellitus.

The examiner should state whether or not the 
Veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities 
(i.e., avoidance of strenuous occupational and 
recreational activities).  

The examiner should identify all residuals 
attributable to the Veteran's neuropathy of 
the lower extremities and neuritis.  The 
examiner should specifically discuss the 
extent, if any, of paralysis of the nerves 
involved.

Lastly, the examiner should describe all 
symptomatology associated with the Veteran's 
ischemic heart disease.  The examination 
should include appropriate testing to 
determine the current workload, expressed in 
metabolic equivalents (METs), that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope.  The examiner should also state 
whether or not continuous medication is 
required. 
 
The examiner(s) must provide a comprehensive 
report(s) including a complete rationale for 
all conclusions reached. 
 
8.  Schedule the Veteran for a TDIU 
examination.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  Any indicated tests and studies are 
to be conducted.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50% 
or greater probability) that the Veteran's 
service-connected disabilities (i.e., major 
depression; dermatofibrosarcoma protuberans; 
left nasal obstruction; and diabetes mellitus, 
type II, with neuropathy of the lower 
extremities, neuritis, and ischemic heart 
disease, as well as any other disabilities 
determined to be service connected), either 
alone or in the aggregate, render him unable 
to secure or follow a substantially gainful 
occupation.  Consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.
 
The examiner must provide a comprehensive 
report including a complete rationale for all 
conclusions reached.

9.  Read the medical examination reports 
obtained to ensure that the remand directives 
have been accomplished, and return the case to 
the examiner(s) if all questions posed are not 
answered.  

10.  Finally, readjudicate the claims on 
appeal.  If the claims remain denied, provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

